 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ELIZABETH FALK
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Elizabeth_falk@fd.org
 7

 8   Counsel for Defendant DAUGHERTY
 9

10                              IN THE UNITED STATES DISTRICT COURT
11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 18-614 WHO
15                        Plaintiff,                       STIPULATION AND ORDER TO
                                                           CONTINUE SENTENCING DATE
16                v.
17      RAIN OLSON DAUGHERTY,
18                        Defendant.
19

20

21              The above titled matter is currently scheduled for sentencing on May 9, 2019. Defense

22   counsel will be in trial May 1st through May 3rd, and therefore needs an additional week to

23   prepare the sentencing memorandum for Mr. Daugherty. The parties and probation officer

24   Brian Casai agree that this date shall be vacated and the matter be placed on calendar for

25   sentencing on May 16, 2019 at 1:30pm.

26         \\

27         \\

28         \\

     STIPULATED ORDER
     DAUGHERTY, CR 18-614WHO
 1              IT IS SO STIPULATED.
 2                     March 5, 2019       DAVID L. ANDERSON
 3                     Dated               United States Attorney
                                           Northern District of California
 4
                                                     /S
 5
                                           AJAY KRISHNAMURTHY
 6                                         Assistant United States Attorney

 7

 8                     March 5, 2019       STEVEN G. KALAR
                       Dated               Federal Public Defender
 9                                         Northern District of California
10
                                                     /S
11                                         ELIZABETH FALK
                                           Assistant Federal Public Defender
12

13
                   IT IS SO ORDERED.
14

15              March 7, 2019
                      Dated                  WILLIAM ORRICK
16
                                             United States District Judge
17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATED ORDER
     DAUGHERTY, CR 18-614–420 WHO
                                       2
